DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-8 and 10-16 stand rejected under Section 103.  Claim 9 stands objected to for depending from a rejected base claim, claim 8, but has been indicated as having allowable subject matter if placed in independent form.
Applicants canceled claims 1-7 and amended claim 8 to include the subject matter of claim 9, and canceled claim 9.  Applicants argue that the application is in condition for allowance.
Section 103 rejections: Applicants’ amendment overcomes the Section 103 rejections and is accepted and entered.  No new matter has been added.  The rejections of claims 8 and 10-16 are withdrawn.  The rejections of claims 1-7 are withdrawn as moot.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 8 and 10-16 are allowed.
Note: Minor amendments to correct for antecedent basis and minor informalities are noted in the Examiner’s Amendment section below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims:
Claim 8, line 17: Change “pattern” to “patterns”.
Claim 8, line 18: Change “defining” to “definition”.
Claim 8, line 19: Change “defining” to “definition”.
Claim 8, line 21: Change “the obtuse” to “an obtuse”, and change “the edge” to “an edge”.
Claim 10, line 4: Change “the cathode metal layer” to “a cathode metal layer”.
Claim 10, line 8: Change “a cathode metal layer and a cathode transparent conductive layer” to “the cathode metal layer and the cathode transparent conductive layer”.
Claim 11, line 3: Change “a pattern of the cathode metal layer” to “the pattern of the cathode metal layer”.
Claim 12, line 1: Change “a pattern of a cathode” to “the pattern of the cathode”.
Claim 12, line 3: Change “a pattern of a cathode” to “the pattern of the cathode” and delete the comma before “by a”.
Claim 16, line 2: Change “the same material” to “a same material” and change “the same layer” to “a same layer”.
Reasons for Allowance
Claims 8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “forming a pattern of a pixel definition layer on the anode and the auxiliary electrode is performed by a single-step patterning process, and comprises: forming the pixel definition layer on the [patterns] of the anode and the auxiliary electrode; performing an exposure process on the pixel [definition] layer by light with a first oblique angle and light with a second oblique angle, respectively, so that the pixel [definition] layer forms a 2 4833-2583-1894, v.1pattern of the pixel opening region exposing the anode and the via exposing the surface of the auxiliary electrode, wherein the pixel opening region makes [an] obtuse angle between [an] edge of the pixel definition layer and anode, the first oblique surface of the via forms the first acute angle with respect to the surface of the auxiliary electrode exposed by the via, and the second oblique surface of the via forms the second acute angle with respect to the surface of the auxiliary electrode exposed by the via”, in combination with the remaining limitations of the claim.
With regard to claims 10-16: The claims have been found allowable due to their dependency from claim 8 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897